Title: From John Adams to John Peter De Windt, 8 September 1821
From: Adams, John
To: De Windt, John Peter



Dear DeWint
Montezillo Sept. 8 1821

I have this moment received the Joyful News in your Letter of the 3d. Say to Caroline “Macte virtute esto.” Go on and bless the World with as many daughters As Providence will permit. If She educates them to be as good as their Mother Grand Mothers Great Grandmothers Great Great Grand Mothers and Great Great Great Grandmothers They will be the Salt of the Earth. I have known this whole Generation of Ladies and a wiser or better race never existed in this World.
Your Convention begins well and I doubt not will be wise. They have able Men. Diamonds of the first Water.
I am with much Affection and Esteem / your Gradfather
John Adams